UNITED STATES NAVY-MARINE CORPS
                 COURT OF CRIMINAL APPEALS
                      WASHINGTON, D.C.

                                  Before
                K.J. BRUBAKER, J.A. FISCHER, A.C. RUGH
                         Appellate Military Judges

                      UNITED STATES OF AMERICA

                                     v.

                        PATRICK M. CONNER
                  CORPORAL (E-4), U.S. MARINE CORPS

                           NMCCA 201500285
                       GENERAL COURT-MARTIAL

Sentence Adjudged: 4 May 2015.
Military Judge: CDR R.P. Monahan, Jr., JAGC, USN.
Convening Authority: Commander, Marine Corps Base,
Quantico, VA.
Staff Judge Advocate's Recommendation: LtCol Troy Campbell,
USMC.
For Appellant: LT David Warning, JAGC, USN.
For Appellee: CAPT Ross L. Leuning, JAGC, USN; Maj Tracey
L. Holtshirley, USMC.

                           25 February 2016

     ---------------------------------------------------
                     OPINION OF THE COURT
     ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS
PERSUASIVE AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.

PER CURIAM:

     A military judge, sitting as a general court-martial,
convicted the appellant, pursuant to his pleas, of one
specification of making a false official statement, one
specification of wrongful use of a controlled substance,
seventeen specifications of larceny, and seven specifications of
housebreaking, in violation of Articles 107, 112a, 121, and 130,
Uniform Code of Military Justice, 10 U.S.C. §§ 907, 912a, 921,
and 930.
     The military judge sentenced the appellant to sixty-six
months’ confinement, reduction to pay grade E-1, a $4,500.00
fine, and a dishonorable discharge. The convening authority
(CA) approved the adjudged sentence and, pursuant to a pretrial
agreement, suspended all confinement in excess of forty-eight
months.
     The appellant now raises as error that the court-martial
order (CMO) fails to correctly reflect the military judge’s
merger of Charge I, Specification 7 and Additional Charge V,
Specification 1 and the subsequent dismissal of Additional
Charge V, Specification 1.
     In its brief, the Government also notes that the CMO
incorrectly identifies the victims of the larceny alleged in the
merged Charge I, Specification 7. We agree on both counts and
order corrective action in our decretal paragraph.
                      Post-Trial Processing

     Following the announcement of findings, the military judge
evaluated Charge I, Specification 7 and Additional Charge V,
Specification 1 for an unreasonable multiplication of charges
applying United States v. Quiroz, 55 M.J. 334 (C.A.A.F. 2001),
and merged the two specifications. He then dismissed
Specification 1 of Additional Charge V.

     The merged specification alleged the larceny from one
vehicle of a laptop computer, the property of Advance
Healthcare, LLC, and prescription medication, the property of
Ms. A.B. While this change was correctly identified in the
Staff Judge Advocate’s Recommendation, the CMO failed to reflect
this action of merger and dismissal by the military judge. The
CMO also incorrectly identifies Advance Healthcare, LLC, as the
owner of the prescription medication.

     As the appellant is entitled to “have [his] official
records correctly reflect the results of this proceeding,”
United States v. Crumpley, 49 M.J. 538, 539 (N.M.Ct.Crim.App.
1998), we order the necessary corrective action in our decretal
paragraph.




                                2
                           Conclusion

     The findings and the sentence as approved by the CA are
affirmed. The supplemental CMO shall correctly reflect Charge
I, Specification 7 as merged, to include that the owner of the
prescription medication was A.B. vice Advance Healthcare LLC,
and the dismissal of Additional Charge V, Specification 1.


                             For the Court



                             R.H. TROIDL
                             Clerk of Court




                                3